Filed 9/10/15
                          CERTIFIED FOR PUBLICATION

             IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                              FIRST APPELLATE DISTRICT

                                    DIVISION TWO


ALEXANDER BARKER,
        Plaintiff and Respondent,
                                                  A142373
v.
FOX & ASSOCIATES et al.,                          (Sonoma County
                                                  Super. Ct. No. SCV254608)
        Defendants and Appellants


        Alexander Barker sued three defendants for defamation and intentional and
negligent infliction of emotional distress. Defendants filed an anti-SLAPP motion to
dismiss. The trial court denied the motion, concluding that Barker had met his burden
under step two of the anti-SLAPP analysis. We review the issue de novo, and conclude
otherwise, that Barker has not met his burden to show that his complaint is legally
sufficient and supported by a sufficient prima facie showing to support a favorable
judgment. We thus reverse.
                                    BACKGROUND
        The Factual Setting
        An understanding of the factual background predating Barker’s complaint is
necessary to put the matter in context, and we begin with that background.
        Allison McBride (Allison), an elderly woman, suffered from dementia for many
years. Allison had two daughters, Lucy McBride Olsen (Olsen) and Cameron Volker
(Volker).1


        1
        We refer to some parties by first names, and others by last names, to be
consistent with the briefing.

                                            1
      For several years, a dedicated team of paid caregivers—described by Olsen as
“loving friends who knew [Allison] and cared for her deeply”—tended to Allison’s care;
the team was called “Allison’s Angels.” As described in Barker’s brief, Diane Senia, a
longtime friend of Allison “for many years had undertaken the role of arranging Allison’s
nursing care. [Citation.] Over a thirteen plus year relationship, Ms. Senia gained
substantial knowledge concerning Allison’s care. [Citation.] In fact, Ms. Senia has
authored two manuals on the subject, including a manual entitled Allison’s Angels
Handbook, which details how to properly care for Allison, including hygiene protocol.”
Barker was one of Allison’s Angels who cared for Allison for some three and one-half
years. Nancy Barker (Nancy), Barker’s mother, was another.
      At some point, a rift developed between Allison’s daughters, who could not agree
on all aspects of their mother’s care. They agreed to submit to voluntary mediation, the
upshot of which was an agreement to the appointment of a conservator. And on
November 14, 2012, the Sonoma County Superior Court entered an “Order on Stipulation
and Agreement” appointing Deborah L. Wagner (Wagner) conservator of the person and
estate of Allison. That order provided in part as follows: “Ms. Wagner shall provide
Cameron McBride Volker and Lucy McBride Olsen with weekly reports regarding the
health and care of Allison Burns McBride, which reports shall address issues relating to
the previous week and events and appointments upcoming in the next week. Mrs.
McBride’s residence and caregiving arrangement as of October 16, 2012, shall not be
changed so long as such residence and care plan is in the best interest of Mrs. McBride,
as determined by the Conservator of the Person.”
      Wagner retained many, if not all, of Allison’s Angels, including Barker and
Nancy. But Wagner also made a number of changes to Allison’s care, including, for
example, recommending that caregivers move into Allison’s home during their shifts
because she needed closer monitoring as her health deteriorated. Wagner also began
paying Allison’s caregivers legitimately and reporting their wages as employees.
      One other thing Wagner did was to hire Cheryl Fox (Fox) to act as Allison’s case
manager. Fox is a registered nurse and the President and CEO of Fox & Associates (Fox


                                            2
& Associates), which employs nurses and healthcare professionals to provide case
management and advocacy services for homebound clients.
         The significance—and effect—of Wagner’s practices was the subject of
disagreement, and we quote from two of the declarations filed below. As Wagner put it:
Barker “was part of a team of caregivers already in place, and caring for Ms. McBride,
when I was appointed conservator. His mother, Nancy Barker, was also one of Ms.
McBride’s caregivers. None of the caregivers were nurses. In fact, these individuals
were friends and associates in the community that Ms. McBride’s relatives had
assembled to provide round the clock care for her. They all cared about Ms. McBride
and felt close to her, and I wanted them to be able to continue working for Ms. McBride
if it served her best interests.
         “5.   To ensure a proper assessment of Ms. McBride’s situation and proper
ongoing care, I retained Fox & Associates to act as case manager for Ms. McBride. I was
familiar with Fox & Associates prior to engaging them for Ms. McBride, and I felt (and
feel) very confident that their professional knowledge, experience, and approach to home
health care meets the best interests of Ms. McBride.
         “6.   Fox & Associates performed an initial needs and safety evaluation for Ms.
McBride. They determined that she required nursing oversight, as none of the caregivers
working for her had any background or training in nursing or home healthcare. . . .”
         Allison’s daughter Olsen saw it this way:
         “3.   For many years, Diane Senia has helped me by organizing and training a
team of caregivers (nicknamed the Angels by Diane) for my mother. The quality of care
that has been provided by the angels is truly exceptional. My mother’s care givers were
not strangers but loving friends who knew and cared for her deeply. They worked so
well as a team because they listened to one another and taught one another and had
regular meetings to brainstorm together on how to best meet my mother’s ever changing
needs.
         “4.   Despite the fact that both Cameron and I were more than satisfied with our
mother’s caregivers and despite the fact that the Court ordered no change in the status of


                                              3
caregiving, Deborah Wagner decided that she would take shifts away from the current
caregivers and fill those shifts with employees from Fox and Associates. . . .
       “5.    Diane Senia and I tried to explain to Deborah Wagner and Cheryl Fox and
Allison’s best interests would be served by allowing Allison to be cared for by her
existing care givers who all knew and loved Allison as Allison knew them and loved
them. Both Diane Senia and I told Deborah and Cheryl that Allison can become
combative with strangers. I explained that Allison has a history of fighting against new
caregivers who are not properly and slowly trained and introduced. Our protocol
previously for introducing new caregivers included extensive trainings, shadowings, short
shifts to build up competence and a careful assessment of Allison’s willingness to be
cared for by a particular person.
       “6.    Despite the fact that Allison was both safe and happy with her existing
caregivers, Deborah Wagner insisted on having shifts covered by employees from Fox
and Associates.”
       Suffice it to say that Wagner’s entry in to the picture caused some concern, and
perhaps friction. And then came the incident leading to the litigation here: on June 21,
2013, while being tended to by Carly Newell, an employee of Fox, Allison “became
combative and a quarrel resulted,” causing injuries to Allison.
       On June 24, Olsen sent Wagner a lengthy e-mail which, as Olsen described it,
expressed her “concern about the fact that [an Allison Angel] had arrived to find
[Allison] covered with bruises and emotionally distraught.”
       The next day, Olsen received a copy of an e-mail sent by Fox to Wagner, which e-
mail provided in its entirety as follows:
       “Good Afternoon,
       “I made a site visit to see Allison at her home today with Deborah. Angel Nancy
was caring for Allison who is in a great mood busy making beautiful cards.
       “I took a look at Allison’s arms that showed she had superficial bruising on both
arms, that is in varied states of healing. There are no skin tears, that are apparent.



                                              4
       “Discussion with Nancy was quite good. We did some game planning on how to
improve the current situation when new caregivers come on board, including Carly.
       “As I understand, there was a list of items discussed with Alex prior to Carly’s
orientation. The expectation was that Alex would orient Carly to the fullest degree
possible and address each of the items on the list. However, none of the items were
addressed. Therefore for reasons not yet clear to me, Carly was placed in a situation ill
prepared to fully understand and have knowledge to addressing Allison’s needs.
       “I am in the process of arranging for Carly to spend extended time this weekend
with Patty, and next week with Nancy so that the orientation process is more fully
completed to best serve Allison. Carly will then be covering the every other Sunday slot
and back up as needed.”
       There were six other “cc” recipients of Fox’s e-mail besides Olsen: Allison’s
other daughter; Wagner’s attorney; two employees of Fox & Associates; and two of
Allison’s Angels, one of whom was Nancy.
       Fox’s e-mail was sent at 4:23 p.m. on June 25.
       At 8:17 p.m. that evening, Barker’s mother Nancy sent an e-mail to Fox. It read as
follows: “I find it pretty interesting that the person you are throwing under the bus is not
CC’d on this email. Yes we had a cordial visit today from Deborah and Cheryl. And yes
Allison was in a wonderful mood, because she was with someone that she has known and
trusted and has built a relationship with for the past 5 years. I introduced our guests as
‘good friends’ which helps Allison feel safe. [¶] What Carly doesn’t have is a
relationship and the trust of Allison as well as experience with her to know how to
interact with Allison—That is something that only can happen in time. We have all tried
to get Fox to understand this. Yet you still went ahead and put Carly in a position that no
human could have handled. All at Allison’s expense. [¶] I am most frustrated that
instead of being accountable you are choosing to place the blame on us.”
       Eighteen minutes later, Wagner responded to Nancy with this e-mail:
       “I am a little shocked at this response.



                                              5
       “When time permits we can discuss. I believe at times caregivers need some input
and feedback on various issues. Alex was not cc’d, as he is not going to be a caregiver of
choice at this time to interact with the training. Not because we don’t like him; because
you and Patty have the most experience to provide to Carly. He did not follow-thru with
the instructions given him by Cindra and this causes us to take pause.
       “We are happy to discuss this on a personal basis. I do not feel it is appropriate to
share this with all and we are certainly not throwing him under the bus; however since
you felt all need to know I am going to include them in this response.
       “It is apparent I should have held back with you today regarding Alex as I see it is
too close for your [sic] to separate the issues. I am truly sorry you feel this way and
encourage you to give me or Cheryl a call.
       “We had such good feelings about our visit today; however I can see it was not so
for you, although you did not express this while we were there. Please feel free to
contact me or Cheryl. I will be in court at 8am tomorrow; should be done by 9:45 and
can talk in transit to my destination. I feel you have taken this too personally; that was
not the intent.
       “Our first priority is to Allison and I know the most recent changes have been
some what challenging for everyone, but felt you of all were the most helpful with
assisting us with the changes. Again, this is not personal. We look at each and every
caregiver and we evaluate the situation and determine where we need to work with and
provide additional feedback/training. We are grateful or [sic] all of your experience and
hope you pass this on to Carly. From time to time we all need a reminder of what we do
and how we do it. This can be a good thing.
       “We are so appreciative for what everyone does for Allison; sometimes we see
things others may not and we are here to provide support and feedback etc.
       “I look forward to speaking with you and clarifying the intent.”
       In July 2013, Wagner, along with one of the nurses from Fox & Associates, met
individually with each of the four caregivers for Allison, and discussed the action plan for
Allison’s care. In late July, Wagner and a nurse met with Barker, and reviewed and


                                              6
discussed with him the action plan, which he signed. Wagner also provided Barker with
a letter explaining that, due to her concerns, she was placing him on a 30-day probation,
during which he would continue work at full pay. As described in the letter, Barker
would be provided additional training and materials to improve his caregiving services
for Allison, and Wagner would follow up in a month. Barker also signed that letter.
       The following week, Barker called in sick, and then quit. 2
       The Proceedings Below
       On November 12, 2013, Barker filed a complaint for damages. It named three
defendants, Wagner, Fox, and Fox & Associates (when referred to collectively,
defendants). The complaint alleged three causes of action: (1) defamation;
(2) intentional infliction of emotional distress; and (3) negligent infliction of emotional
distress. The full extent of Barker’s claim for defamation was as follows:
       “4.    At all times herein mentioned, plaintiff Alex Barker was a caregiver and
resides in the County of Sonoma, State of California. Plaintiff has at all times enjoyed a
good reputation both generally and in his occupation.
       “5.    For several years, Alex Barker was working as a caregiver for Allison
McBride. Allison McBride is an elderly woman who suffers from dementia. Allison
McBride has a team of caregivers; Alex Barker was one member of the team.
       “6.    Beginning in June of 2013, defendants began publishing e-mails that
contained false and defamatory statements about plaintiff Alex Barker. These e-mails
were and are libelous because they falsely claimed that Alex Barker was responsible for
severe bruising and physical and mental injuries suffered by Allison McBride.
       “7.    The true facts are that Alex Barker was not responsible in any way for the
injuries suffered by Allison McBride. The injuries suffered by Allison McBride resulted
from the incompetence and poor planning by both Cheryl Fox and Deborah Wagner.

       2
         Thereafter, Barker applied for unemployment benefits, apparently without
success. According to Wagner, she learned of Barker’s claim because she was
responsible for receiving and reviewing all of Allison’s mail. She personally received a
notice from the Employment Development Department indicating that it would take no
action on Barker’s claim as it had been determined to be invalid.

                                              7
Deborah Wagner and Cheryl Fox then attempted to misdirect blame from themselves by
sending out numerous false and libelous e-mails. These e-mails were sent to and read by
numerous people. These e-mails falsely claimed that Alex Barker was responsible for
injuries suffered by Allison McBride.
       “8.    These e-mails exposed plaintiff Alex Barker to hatred, contempt, ridicule,
shame, mortification, misery, and obloquy because they blamed plaintiff Alex Barker for
causing injuries to a helpless and elderly woman who suffers from dementia. Plaintiff
Alex Barker was severely hurt by these false statements because he has sincere respect
and strong feelings of affection for Allison McBride and he has prided himself on
providing quality care for her.
       “9.    In addition to publishing libelous e-mails about Alex Barker, Defendants
also orally slandered Alex Barker by stating to other people that Alex Barker had
tampered with the video camera and/or video camera footage that should have captured
the activities concerning Allison McBride.
       “10.   The written and oral defamation made by Defendants about Alex Barker
included express and implied accusations that Plaintiff violated company policies; that he
was a poor performer; that he deserved written warnings and disciplinary actions against
him; that he was incompetent; a troublemaker; that he was responsible for causing serious
physical injury to Allison McBride; and that he was dishonest. These and other similar
false statements were in violation of Civil Code Sections 45 and 46(3)(5).
       “11.   None of the Defendants’ defamatory publications against Plaintiff
referenced above are true.
       “12.   Each of the publications by Defendants were made with knowledge that no
investigation supported the unsubstantiated and obviously false statements. The
Defendants published these statements knowing them to be false, unsubstantiated by any
reasonable investigation. These acts were known by Defendants and each of them to be
negligent to such a degree as to be reckless. In fact, not only did Defendants, and each of
them, have no reasonable basis to believe these statements, but they also had no belief in
the truth of these statements, and in fact knew the statements to be false.


                                              8
       “13.   As a proximate result of the above-described publications, plaintiff has
suffered loss of his reputation, shame, mortification, and hurt feelings all to his general
damage in a sum according to proof.”
       As is apparent, and despite the settled pleading rules, at no point did Barker allege
what he claimed to be the specific defamatory communications. (Lipman v. Brisbane
Elementary Sch. Dist. (1961) 55 Cal. 2d 224, 235 [plaintiff alleging defamation must set
forth “either the specific words or the substance of” the allegedly defamatory
statements].) An allegation “of a ‘provably false factual assertion,’ . . . is indispensable
to any claim for defamation.” (Gilbert v. Sykes (2007) 147 Cal. App. 4th 13, 32.)3
       The emotional distress causes of action simply incorporated the earlier paragraphs.
       On February 4, 2014, represented by a single law firm, defendants filed a motion
to strike under Code of Civil Procedure section 425.16 (motion or anti-SLAPP motion),4
set for hearing on April 16, 2014. The motion was accompanied by a memorandum of
points and authorities; the declarations of Wagner and Fox, both with exhibits; and a
request for judicial notice, requesting notice of two documents in the conservatorship
proceeding.
       As to the defamation claim, the table of contents in the memorandum of points and
authorities supporting the motion stated as follows:
       “A. Defendant’s Statements Constitute Protected Activity . . .
       “B. There is No Probability Plaintiff Would Prevail in this Action if it Were
Allowed to Go Forward . . .


       3
         As Witkin distills the pleading rule, “It is sometimes said to be a requirement,
and it certainly is the common practice, to plead the exact words or the picture or other
defamatory matter. The chief reason appears to be that the court must determine, as a
question of law, whether the defamatory matter is on its face or capable of the defamatory
meaning attributed to it by the innuendo. Hence, the complaint should set the matter out
verbatim, either in the body or as an attached exhibit.” (5 Witkin, Cal. Procedure (5th ed.
2008) Pleading, § 739, p. 159.)
       4
       Unless otherwise indicated, all statutory references are to the Code of Civil
Procedure.

                                              9
       “1. Defendants’ Statements Are Privileged Pursuant to Civil Code 47(c) . . .
       “2. Plaintiff Fails to Set Forth a Prima Facie Case for Defamation . . . .”
       And in the course of the argument, the motion said this:
       “Most notably, in asserting a claim for defamation, the plaintiff must allege that
the defendant’s statements were false. In opposing an anti-SLAPP motion, the plaintiff’s
burden is heightened, to include the requirement that he present facts sufficient to support
these allegations. If those facts do not serve to defeat the evidence presented by
Defendants’ anti-SLAPP, the complaint must be stricken.
       “Plaintiff alleges that Defendants sent ‘numerous’ emails broadcast to, and read
by, multiple individuals. He says ‘they falsely claimed that Alex Barker was responsible
for severe bruising and physical and mental injuries suffered by Allison McBride.’ He
further alleges that ‘the written and oral defamation made by Defendants about Alex
Barker included express and implied accusations that Plaintiff violated company policies;
that he was a poor performer, that he deserved written warnings and disciplinary actions
against him; the [sic] he was incompetent; a troublemaker; that he was responsible for
causing serious physical injury to Allison McBride; and that he was dishonest.’
       “However, Defendants never said those things; and the emails do not exist.[]
What does exist is the July 26, 2013 letter from Wagner to Plaintiff in which she
indicated her concerns about Plaintiff’s work performance, and placed him on probation.
She then indicated he would be provided with training and materials, and she defined the
timeline for follow-up. Plaintiff reviewed the Action Plan and the letter in his meeting
with Wagner that day, and he signed both.
       “In short, Defendants are professionals with an obligation both to Ms. McBride,
and to the Court. They have provided their sworn statements of fact. They have also
provided their communications and documents to this Court, and by way of their
declarations have established the basis for their admissibility. For his part, Plaintiff’s
defamation claim relies on allegations which, when pierced even at the surface level,
collapse under their own fabrication. Moreover, upon reviewing the statements



                                              10
Defendants did make, this Court will find that Plaintiff cannot establish they were false,
and therefore, they are not actionable as defamation.
       “Additionally, Plaintiff must allege and support the element of damages in order to
advance his defamation cause of action. However, as the evidence shows, following his
July 26th meeting with Wagner, Plaintiff failed to show up for work, and subsequently
quit. He then made a claim for unemployment benefits to which he was not entitled.
Upon rejection for those benefits by the Employment Development Department, Plaintiff
sued Defendants seeking, among other things, $15,000 in ‘lost income’ to date, as well as
$250,000 in general damages. Defendant was not fired. His hours and pay were not
reduced. He does not bring a claim for wrongful termination, or even for constructive
termination. Plaintiff abandoned his job, apparently under some misunderstanding that
he could collect unemployment benefits. When that failed, he sued Defendants for the
lost income he, alone, deprived himself of.
       “By way of Plaintiff’s allegations, and the evidence admissible in connection with
this motion, Plaintiff has failed to even set forth a prima facie case for defamation. It is,
therefore, axiomatic that he cannot meet his present burden of demonstrating a likelihood
of prevailing on that claim.”
       On April 3, Barker filed his opposition to the motion. The opposition was brief,
nine pages, and made three substantive arguments: (1) statements made with malice are
not privileged under Civil Code section 47(c); (2) even if the common interest privilege
applied, the publication went beyond the group interest; and (3) Barker need make only a
minimal showing he will prevail. 5 Interestingly, Barker’s opposition did not even
mention his claims for emotional distress.
       Barker’s opposition was accompanied by eight declarations, those of: himself; his
attorney; Olsen; four of Allison’s Angels; and Ruth Tonascia, who was apparently
involved in some litigation with Wagner as the conservator of Tonascia’s mother. Barker
also filed his own request for judicial notice. Some of the declarations filed in Barker’s

       5
        Barker also argued that the motion was frivolous, subjecting defendants to
attorney fees.

                                              11
opposition were lengthy, two of them over 30 pages (including exhibits), and two others
over 15 pages.
       On April 10, defendants filed their reply to Barker’s opposition. That reply began
with this assertion: “Plaintiff’s Opposition to Defendants’ Special Motion to Strike (anti-
SLAPP Motion) takes up 136 pages, and includes seven declarations, with all manner of
exhibits. Most of the averments are inadmissible: as hearsay, lacking foundation,
speculative, conclusory, and even demonstrably false. [] More to the point, the vast bulk
of the opposition is completely irrelevant in meeting Plaintiff’s burdens on this Motion.
Rather than addressing the points and authorities raised in Defendants’ moving papers,
Plaintiff launches a bizarrely misguided attack of Defendants’ handling of the separate
Conservatorship matter for Allison McBride, which falls under the jurisdiction and
continuing review of the Probate department of this Court.”
       Defendants’ reply also included 16 pages of objections to evidence, objecting on
various grounds to much of the content in the declarations in Barker’s opposition.
       The motion came on for hearing on April 16, prior to which the court had issued a
tentative ruling. At the hearing, defendants argued among other things the absolute
privilege of Civil Code section 47(b), an argument that had not been made in their papers.
       On May 6, the court entered its order denying the motion to strike. The order
concluded with this:
       “The result is that the evidence presented shows that while the statements and
conduct at issue might be within the ambit of the qualified privilege of Civil Code section
47, because clearly by and to a ‘person interested’ in the information, it is not clear that
the statements are privileged. The circumstances indicate, through a sufficient showing,
that the statements may well have been false, intentional, and malicious just as Plaintiff
alleges. Any other, more direct, evidence of malice, i.e., Defendants’ animus, is unlikely
to be available now, if ever.
       “Considering all evidence, the court concludes that, while the statements and
conduct at issue might be within the ambit of the qualified privilege of Civil Code section
47, it is not clear that the statements are privileged. The circumstances indicate that the


                                              12
statements may well have been false, intentional, and malicious just as alleged by
Plaintiff. As such, at least at this juncture, the privilege does not necessarily bar
Plaintiff’s claims.
       “Aside from the privilege, Defendants argue that the allegations are not even true.
They do provide evidence supporting this position, but Plaintiff also provides evidence
that disputes this and supports his allegations. This is sufficient for purposes of this
motion.
       “The evidence presented is sufficient to demonstrate a probability of success since
it supports the veracity of the allegations in the complaint, including the claim that
Defendants made the alleged false statements to a variety of people and that they in fact
did so to cover up their own errors, while the circumstances may support the finding that
Defendants’ statements and conduct were therefore malicious.”
       The order did not address any of the objections to evidence. And curiously, the
order did not even mention, much less discuss, Barker’s claims for intentional and
negligent infliction of emotional distress.
       Defendants filed a timely appeal. 6
                                       DISCUSSION
       Anti-SLAPP Law and the Standard of Review
       Subdivision (b)(1) of section 425.16 provides that “[a] cause of action against a
person arising from any act of that person in furtherance of the person’s right of petition
or free speech under the United States Constitution or the California Constitution in
connection with a public issue shall be subject to a special motion to strike, unless the
court determines that the plaintiff has established that there is a probability that the
plaintiff will prevail on the claim.” Subdivision (e) of section 425.16 elaborates the four
types of acts within the ambit of a SLAPP.


       6
        Unlike the situation in the trial court, where all three defendants were represented
by one firm, on appeal Wagner has counsel separate from Fox and Fox & Associates.
Wagner’s position on appeal is essentially a “joinder” in the brief of the other two
appellants, going on to briefly “emphasize” some points.

                                              13
       A two-step process is used for determining whether an action is a SLAPP. First,
the court decides whether the defendant has made a threshold showing that the
challenged cause of action is one arising from protected activity, that is, by demonstrating
that the facts underlying the plaintiff’s complaint fit one of the categories spelled out in
section 425.16, subdivision (e). If the court finds that such a showing has been made, it
must then determine the second step, whether the plaintiff has demonstrated a probability
of prevailing on the claim. (Navellier v. Sletten (2002) 29 Cal. 4th 82, 88 (Navellier).)
       Defendants essentially contended that the utterances about which Barker
complained were in connection with the conservatorship set up by the Superior Court,
and thus protected activity. Barker did not take issue with this in his opposition,
essentially conceding the point. And the trial court assumed defendants had met step one
of the SLAPP analysis, and analyzed the motion only under step two.
       Barker does not contest the point on appeal, and the parties’ briefing addresses
only step two. So, too, will our analysis, an analysis we make on de novo review.
(Grewal v. Jammu (2011) 191 Cal. App. 4th 977, 988 (Grewal).)
       As to what the analysis entails, we confirmed it in Grewal, supra, 191 Cal.App.4th
at p. 989: “We decide the second step of the anti-SLAPP analysis on consideration of
‘the pleadings and supporting and opposing affidavits stating the facts upon which the
liability or defense is based.’ (§ 425.16, subd. (b).) Looking at those affidavits, ‘[w]e do
not weigh credibility, nor do we evaluate the weight of the evidence. Instead, we accept
as true all evidence favorable to the plaintiff and assess the defendant’s evidence only to
determine if it defeats the plaintiff's submission as a matter of law.’ (Overstock.com, Inc.
v. Gradient Analytics, Inc. (2007) 151 Cal. App. 4th 688, 699–700.) [¶] That is the setting
in which we determine whether plaintiff has met the required showing, a showing that is
‘not high.’ (Overstock.com, Inc. v. Gradient Analytics, Inc., supra, 151 Cal.App.4th at p.
699.) In the words of the Supreme Court, plaintiff needs to show only a ‘minimum level
of legal sufficiency and triability.’ (Linder v. Thrifty Oil Co. (2000) 23 Cal. 4th 429, 438,
fn. 5.) In the words of other courts, plaintiff needs to show only a case of ‘minimal



                                              14
merit.’ (Peregrine Funding, Inc. v. Sheppard Mullin Richter & Hampton LLP (2005) 133
Cal. App. 4th 658, 675, quoting Navellier v. Sletten (2002) 29 Cal. 4th 82, 95, fn. 11.)”
         While Barker’s burden may not be “high,” he must demonstrate that his claim is
legally sufficient. (Navellier, supra, 29 Cal.4th at p. 93.) And he must show that it is
supported by a sufficient prima facie showing, one made with “competent and admissible
evidence.” (Tuchscher Development Enterprises, Inc. v. San Diego Unified Port Dist.
(2003) 106 Cal. App. 4th 1219, 1236; see Evans v. Unkow (1995) 38 Cal. App. 4th 1490,
1497.)
         Barker’s demonstration does not measure up.
         Barker Has Failed to Demonstrate a Likelihood of Prevailing on the Merits
         Civil Code section 44 provides that defamation can be of two types, libel or
slander. Libel is defined in Civil Code section 45, slander in section 46.
         Civil Code section 45 provides: “Libel is a false and unprivileged publication by
writing, printing, picture, effigy, or other fixed representation to the eye, which exposes
any person to hatred, contempt, ridicule, or obloquy, or which causes him to be shunned
or avoided, or which has a tendency to injure him in his occupation.”
         Civil Code section 46 provides: “Slander is a false and unprivileged publication,
orally uttered . . . which:
         “1. Charges any person with crime, or with having been indicted, convicted, or
punished for crime;
         “2. Imputes in him the present existence of an infectious, contagious, or
loathsome disease;
         “3. Tends directly to injure him in respect to his office, profession, trade or
business, either by imputing to him general disqualification in those respects which the
office or other occupation peculiarly requires, or by imputing something with reference to
his office, profession, trade, or business that has a natural tendency to lessen its profits;
         “4. Imputes to him impotence or a want of chastity; or
         “5. Which, by natural consequence, causes actual damage.”



                                               15
      As indicated above, Barker’s complaint does not allege the actual words in the
claimed defamatory utterances, only that they were in “e-mails” and in one oral
comment. Barker’s opposition to the motion revealed that the claimed defamatory
statements were in the two e-mails quoted above, the first from Fox to Wagner, the
second from Wagner to Barker’s mother Nancy. More specifically, the claimed
defamatory statements were a few sentences in those e-mails, which sentences were bold-
faced in the e-mails submitted in Barker’s opposition. Those bold-faced sentences were
the following:
      In Fox’s e-mail to Wagner: “As I understand, there was a list of items
discussed with Alex prior to Carly’s orientation. The expectation was that Alex
would orient Carly to the fullest degree possible and address each of the items on
the list. However, none of the items were addressed. Therefore for reasons not yet
clear to me, Carly was placed in a situation ill prepared to fully understand and
have knowledge to addressing Allison’s needs.”
      In Wagner’s e-mail to Nancy: “Alex was not cc’d , as he is not going to be a
caregiver of choice at this time to interact with the training. Not because we don’t
like him; because you and Patty have the most experience to provide to Carly. He
did not follow-thru with the instructions given him by Cindra and this causes us to
take pause.”
      As to the claimed slander, this is how it is described in the declaration of Allison’s
daughter Olsen: “There is monitoring equipment at my mother’s house that should have
video-taped the incident between my mother and Carly. I wanted to see the video so I
could better understand what happened. I was told that the video footage had gone
missing. I had a face to face meeting with Deborah Wagner and I asked her about the
missing video footage. Deborah replied, ‘Yes, I want to talk to Alex about that.’ ” As to
this statement, Olsen’s declaration added: “implying that Alex had improperly tampered
with the video footage.”
      So that is it, the basis of Barker’s claim: the few sentences in the e-mails and
Wagner’s one sentence telling Olsen she wanted “to talk to [Barker] about that.”


                                            16
       As noted, among defendants’ arguments is that Barker failed to meet step two in
the anti-SLAPP analysis because he did not demonstrate all the required elements of his
defamation cause of action.
       Barker’s complete response to this is as follows:
       “The Complaint Alleges That The Communications are Defamatory per se; Proof
of Damages is not Required. [¶] . . .
       “Appellants also argue that Barker’s cause of action for defamation cannot stand
because he has not alleged damages. [Citation.] Appellants are wrong. Where the
statements are defamatory on their face, such as here, damages are presumed and a
plaintiff is not required to plead or prove actual damages. Civil Code [section] 45(a);
Gautier v. General Tel. Co. (1965) 234 Cal. App. 2d 302.
       “Section 45(a) defines ‘libel on its face’ as that ‘which is defamatory of the
plaintiff without the necessity of explanatory matter.’ The Complaint alleges that
Appellants published e-mails that falsely claimed that plaintiff was responsible for
physical and mental injuries to an elderly woman who suffers from dementia; [citation]
and then orally defamed plaintiff by claiming that he tampered with the video footage
that should have captured the incident where she was injured . . . .
       “The Complaint also alleges that the statements are also slanderous per se in
violation [of] Civil Code Sections 46(3) and (5). [Citation.] Appellants accused Barker
of being a poor performer, stated that he deserved disciplinary action, that he was
incompetent and that was he responsible for the serious injuries caused to Allison
McBride, an elderly woman under his care. [Citation.] All of these statements ‘directly
injure him in respect to his . . . profession, trade or business.’ Civil Code Section 46(3).
Where communications are slanderous per se, actual damages are presumed. Moranville
v. [Aletto] (1957) 153 Cal. App. 2d 667; Mann v. Quality Old Time Service, Inc. (2004)
120 Cal. App. 4th 90, 107.”
       Passing over the fact that Barker’s argument overstates what he in fact alleged,
Barker is wrong procedurally, as he cannot rely on what his complaint alleges, as we
have expressly confirmed. (Hecimovich v. Encinal School Parent Teacher Organization


                                             17
(2012) 203 Cal. App. 4th 450, 474, citing Pavia v. Nichols (2008) 168 Cal. App. 4th 1007,
1017; Roberts v. Los Angeles County Bar Assn. (2003) 105 Cal. App. 4th 604, 613–614.)7
       Barker is also wrong legally, as his claim of defamation does require him to show
special damages, as neither of the claimed defamatory statements in the e-mails is
defamatory on its face. As Witkin describes it:
       “(cc) [¶ 541] California Doctrine of Libel Per Se.
       “A special meaning has been given to the term ‘libel per se’ in California and
some other states. Where the statement is defamatory on its face, it is said to be libelous
per se, and actionable without proof of special damage. But if it is defamation per quod,
i.e., if the defamatory character is not apparent on its face and requires an explanation of
the surrounding circumstances (the ‘innuendo’) to make its meaning clear, it is not
libelous per se, and is not actionable without pleading and proof of special damages.
[Numerous cases and authorities omitted.]
       “The doctrine has been codified. ‘A libel which is defamatory of the plaintiff
without the necessity of explanatory matter, such as an inducement, innuendo or other
extrinsic fact, is said to be libel on its face. Defamatory language not libelous on its face
is not actionable unless the plaintiff alleges and proves that he has suffered special
damage as a proximate result thereof.’ ([Civ. Code, §] 45a.) [Citation.]
       “In Barnes-Hind v. Superior Court (1986) 181 [Cal.App.]3d 377, 381 . . ., the
court said: ‘If no reasonable reader would perceive in a false and unprivileged
publication a meaning which tended to injure the subject’s reputation in any of the

       7
         As we also observed in Hecimovich, supra, 203 Cal.App.4th at p. 474, fn. 8:
“Salma v. Capon (2008) 161 Cal. App. 4th 1275, 1289–1290, does state to the contrary.
We note that Salma has not been followed by any other published decision, and that
every other case holds to the contrary. We disagree with Salma, as apparently does the
leading practical treatise: ‘Comment: The anti-SLAPP statute should be interpreted to
allow the court to consider the “pleadings” in determining the nature of the “cause of
action”—i.e., whether the anti-SLAPP statute applies. But affidavits stating evidentiary
facts should be required to oppose the motion (because pleadings are supposed to allege
ultimate facts, not evidentiary facts).’ (Weil & Brown, Cal. Practice Guide: Civil
Procedure Before Trial (The Rutter Group 2011) ¶ 7.1021.1, p. 7(II)-48 (rev. # 1, 2011),
boldface omitted.)”

                                             18
enumerated respects, then there is no libel at all. If such a reader would perceive a
defamatory meaning without extrinsic aid beyond his or her own intelligence and
common sense, then . . . there is a libel per se. But if the reader would be able to
recognize a defamatory meaning only by virtue of his or her knowledge of specific facts
and circumstances, extrinsic to the publication, which are not matters of common
knowledge rationally attributable to all reasonable persons, then . . . the libel cannot be
libel per se but will be libel per quod,’ requiring pleading and proof of special damages.”
(5 Witkin, Summary Cal. Law (10th ed. 2005) Torts, § 541, pp. 794–795.) That is the
setting here.
       Fox’s e-mail discusses her understanding about what occurred relative to the
incident with Allison. Fox never blamed Barker for injuring Allison. To the contrary,
Fox did not know why she sustained injuries and did not know why Carly was
ill-prepared to care for her. Based upon a discussion with a Fox & Associates nurse, Fox
believed Barker was supposed to address certain items with Carly. Fox did not know
why these items were not discussed. Most significantly, Fox’s e-mail does not suggest a
lack of honesty, incompetence, or any reprehensible trait on Barker’s part. Wagner’s e-
mail to Nancy is similar, indicating only that Barker did not follow through with
instructions he had been given.
       Jensen v. Hewlett-Packard Co. (1993) 14 Cal. App. 4th 958 is persuasive. The
issue there was whether a poor performance evaluation by an employer supported a claim
for defamation. The trial court granted a nonsuit, and the Court of Appeal affirmed,
holding that “unless an employer’s performance evaluation falsely accuses an employee
of criminal conduct, lack of integrity, dishonesty, incompetence or reprehensible personal
characteristics or behavior [citation], it cannot support a cause of action for libel. This is
true even when the employer’s perceptions about an employee’s efforts, attitude,
performance, potential or worth to the enterprise are objectively wrong and cannot be
supported by reference to concrete, provable facts.” (Id. at p. 965.) The court explained
that a performance evaluation denotes opinion rather than fact, and went on to explain
that the evaluation did not suggest the employee lacked “honesty, integrity or the inherent


                                              19
competence, qualification, capability or fitness to do his job. . . .” (Id. at pp. 970–971;
see also Gould v. Maryland Sound Industries, Inc. (1995) 31 Cal. App. 4th 1137, 1153–
1154 [supervisor accusing employee of “ ‘poor performance’ ” in his job assignment was
a statement of opinion and not actionable defamation]; Banks v. Dominican College
(1995) 35 Cal. App. 4th 1545, 1554.)
       Turning briefly to the alleged slander, it is in the one sentence by Wagner telling
Olsen that she “ ‘want[s] to talk to [Barker] about that.’ ” That statement is not
defamatory on its face, perhaps best shown by Olsen’s editorial that it “impl[ied] that
[Barker] had improperly tampered with the video footage.” To be defamatory per se, the
slander must be apparent “without the necessity of explanatory matter, such as an
inducement, innuendo or other extrinsic fact.” (Civ. Code, § 45a.) Wagner’s statement
does not accuse Barker of anything. It is simply her stated intention to continue her own
investigation of the incident.
       In sum, Barker’s defamation claim fails because he has failed to demonstrate all
requisite elements of it. Likewise for an additional reason—the “common interest”
privilege.
       As indicated, the two e-mails about which Barker complains were sent to Allison’s
two daughters, Wagner’s attorney, two employees of Fox & Associates, and two of
Allison’s Angels. So, defendants contended, any publication was protected by the
common interest privilege in Civil Code section 47, subdivision (c), which extends a
privilege to statements made “without malice, to a person interested therein, (1) by one
who is also interested, or (2) by one who stands in such a relation to the person interested
as to afford a reasonable ground for supposing the motive for the communication to be
innocent, or (3) who is requested by the person interested to give the information.” The
privilege is recognized where the communicator and the recipient have a common
interest and the communication is of a kind reasonably calculated to protect or further
that interest. (Hui v. Sturbaum (2014) 222 Cal. App. 4th 1109, 1118.)
       Barker’s opposition below on this point was slightly over one page, and essentially
argued the claimed falsity of the statements. So, his argument ended, “[D]efendants had


                                              20
no reasonable basis to believe the truth of their statements creates an inference of malice.
Snively [v. Record Publishing Co.] (1921) 185 Cal. 565. Consequently, Defendants[’]
defamatory statements are not privileged under Civil Code § 47(c).”
       Barker’s position here is similar, in a two and a half page argument entitled, “The
Trial Court Correctly Found That The Evidence Supports A Finding that the
Communications Were Made With Malice, Thus The Common Interest Privilege Does
Not Apply.” The argument begins with citation to the Civil Code sections, proceeds to
two paragraphs contending that “the cases cited by [defendants] are easily
distinguishable, and ends with these three paragraphs:
       “This is not a case of mere reasonable grounds to believe the information to be
true. Rather, Barker argued that Appellants knew that the statements were false and
made them to shift the blame off of them.
       “Fox and Wagner’s e-mails claim that Cindra White, a Fox & Associate employee,
gave Barker a list of instructions to go over with Ms. Newell and that his failure to
address the items with Ms. Newell placed Ms. Newell in a position where she was
unprepared to care for Allison, resulting in injuries to Allison. [Citation.] Barker’s
Opposition to Appellants[’] Motion to Strike offered evidence that this is false. Barker
was given no instruction and came up with his own list of items to address with Ms.
Newell in an attempt to orient her within the short time he was given. [Citation.] Barker
also offered evidence that appellants were responsible for the injuries suffered by Allison.
He showed that appellants were repeatedly warned that Allison became combative with
strangers and were advised to introduce new caretakers gradually. In short, Barker
presented evidence that it was Wagner’s insistence to use the nursing services of her
friend’s company coupled with Wagner and Fox’s refusal to heed warnings by those who
knew Allison which placed Ms. Newell in a situation where she was ill prepared to care
for Allison which resulted in injuries to Allison. [Citations.]
       “The Trial Court found that the evidence presented by Barker supported his
allegations that when Appellants accused Barker of being responsible for Allison’s
injuries, they not only knew the accusation to be false, but they were motivated to make


                                             21
the false statements ‘to cover up their own errors’ and that ‘Defendants’ statements and
conduct were therefore malicious.’ [Citation.] The Trial Court’s finding is correct and
should be affirmed.” Barker’s assertion is unsupported. So, too, is the trial court’s
“finding” of malice.
       To begin with, malice may not be inferred from the mere fact of the
communication. (Terry v. Davis (2005) 131 Cal. App. 4th 1534, 1558.) No, as our
colleagues in Division Five recently confirmed, “ ‘[M]alice,’ within the meaning of Civil
Code section 47, subdivision (c), is ‘ “ ‘established by a showing that the publication was
motivated by hatred or ill will towards the plaintiff or by a showing that the defendant
lacked reasonable grounds for belief in the truth of the publication and therefore acted in
reckless disregard of the plaintiff’s rights . . . .’ ” ’ ” (Hui v. Sturbaum, supra,
222 Cal.App.4th at p. 1121; see Noel v. River Hills Wilsons (2003) 113 Cal. App. 4th
1363, 1371 [mere negligence, in the sense of oversight or unintentional error, is not
enough to constitute malice].)
       Here, there is simply no evidence that personal hatred or ill-will toward Barker
motivated Fox or Wagner, or that Fox lacked grounds to believe her statement about the
incident involving Carly was true based on the evidence then available to her. Barker’s
conjecture and supposition to the contrary is not sufficient to sustain his burden under
step two of the anti-SLAPP process, as expressly held in Kashian v. Harriman (2002)
98 Cal. App. 4th 892, 931: “ ‘It is not sufficient to show that the statements . . . were
inaccurate, or even unreasonable. Only willful falsity or recklessness will suffice. “It is
only when the negligence amounts to a reckless or wanton disregard for the truth, so as to
reasonably imply a willful disregard for or avoidance of accuracy, that malice is
shown.” ’ (Also see McGrory v. Applied Signal Technology, Inc. (2013) 212 Cal. App. 4th
1510, 1538–1540 [summary judgment].) There is no such evidence here.
       In sum, to defeat a SLAPP motion, Barker had to overcome substantive defenses.
(Gerbosi v. Gaims, Weil, West & Epstein, LLP (2011) 193 Cal. App. 4th 435, 447–448.)
He did not, and his claim would fail for his inability to show malice, as have the claims of
many other plaintiffs who lost anti-SLAPP motions because of such inability. (See


                                              22
Rosenaur v. Scherer (2001) 88 Cal. App. 4th 260, 275; Annette F. v. Sharon S. (2004) 119
Cal. App. 4th 1146, 1162; Stewart v. Rolling Stone LLC (2010) 181 Cal. App. 4th 664, 689–
690; Daniels v. Robbins (2010) 182 Cal. App. 4th 204, 226–227.)
       Barker’s two emotional distress claims also fail.
       We recently discussed the tort of intentional infliction of emotional distress, in
Bock v. Hansen (2014) 225 Cal. App. 4th 215, 232–233, as follows:
       “The law was confirmed in Hughes v. Pair (2009) 46 Cal. 4th 1035, 1050–1051
. . . where, affirming a summary judgment for defendants, the Supreme Court observed as
follows:
       “ ‘A cause of action for intentional infliction of emotional distress exists when
there is “ ‘ “ ‘(1) extreme and outrageous conduct by the defendant with the intention of
causing, or reckless disregard of the probability of causing, emotional distress; (2) the
plaintiff's suffering severe or extreme emotional distress; and (3) actual and proximate
causation of the emotional distress by the defendant’s outrageous conduct.’ ” ’ ”
[Citations.] A defendant’s conduct is “outrageous” when it is so “ ‘ “extreme as to
exceed all bounds of that usually tolerated in a civilized community.” ’ ” [Citation.] And
the defendant's conduct must be “ ‘ “intended to inflict injury or engaged in with the
realization that injury will result. ” ’ ” [Citation.]
       “ ‘Liability for intentional infliction of emotional distress “ ‘does not extend to
mere insults, indignities, threats, annoyances, petty oppressions, or other trivialities.’
[Citation.]” [Citations.] . . . .
       “ ‘With respect to the requirement that a plaintiff show severe emotional distress,
this court has set a high bar. “Severe emotional distress means ‘ “emotional distress of
such substantial quality or enduring quality that no reasonable [person] in civilized
society should be expected to endure it.” ’ ” ’ (To the same effect, see Schlauch v.
Hartford Accident & Indemnity Co. (1983) 146 Cal. App. 3d 926, 936 [conduct must be
‘ “ ‘so extreme as to exceed all bounds of that usually tolerated in a civilized
community’ ” ’]; and CACI No. 1602 [conduct must go beyond mere insults, indignities,
threats, hurt feelings or bad manners that a reasonable person is expected to endure].)”


                                               23
       There is no such conduct here.
       Barker asserts that “[w]hether that conduct is in fact outrageous is a ‘question of
fact’ to be determined by the jury,” citing So v. Shin (2013) 212 Cal. App. 4th 652 and
Spinks v. Equity Residential Briarwood Apartments (2009) 171 Cal. App. 4th 1004. While
those cases say that it is “usually” a question of fact, many cases have dismissed
intentional infliction of emotional distress cases on demurrer, concluding that the facts
alleged do not amount to outrageous conduct as a matter of law. (See, e.g., Mintz v. Blue
Cross of California (2009) 172 Cal. App. 4th 1594, 1608–1609; Coleman v. Republic
Indemnity Ins. Co. (2005) 132 Cal. App. 4th 403, 416–417; Ricard v. Pacific Indemnity
(1982) 132 Cal. App. 3d 886, 895.)
       Barker’s claim requires several things missing here. First, the complained-of
conduct must be outrageous, that is, beyond all bound of reasonable decency. (Cervantez
v. J.C. Penny Co. (1979) 24 Cal. 3d 579, 593; Rest.2d Torts, § 46, com. d, pp. 72–73 [“no
occasion for the law to intervene in every case where some one’s feelings are hurt”].)
       Second, the conduct must be “intended to inflict injury or engaged in with the
realization that injury will result.” (Davidson v. City of Westminster (1982) 32 Cal. 3d
197, 210.)
       Third, Barker must demonstrate that he suffered severe emotional distress.
(Agarwal v. Johnson (1979) 25 Cal. 3d 932, 946.)
       As to Barker’s third cause of action, for negligent infliction of emotional distress,
as Hecimovich also confirmed, such tort “does not even exist. ‘The negligent causing of
emotional distress is not an independent tort but the tort of negligence, involving the
usual duty and causation issues. Recovery is generally allowed where there is physical
impact. (See e.g., Di Mare v. Cresci (1962) 58 [Cal.2d] 292, 297, 300 . . . Lawson v.
Management Activities (1999) 69 [Cal.App.4th] 652, 656 [policy of designating tort as
negligent infliction of emotional distress often incorrectly results in its being treated as
independent tort].)’ (6 Witkin, supra, Summary of Cal. Law, Torts, § 1004, p. 270,
citation omitted.)” (Hecimovich v. Encinal School Parent Teacher Organization, supra,
203 Cal.App.4th at p. 477.)


                                              24
                                     DISPOSITION
       The order denying the anti-SLAPP motion is reversed, and the matter remanded
with instructions to (1) enter an order granting the motion and (2) hold a hearing,
following further briefing, to award defendants the attorney fees to which they are
entitled under section 425.16.




                                                        _________________________
                                                        Richman, J.


We concur:


_________________________
Kline, P.J.


_________________________
Miller, J.




                                            25
Counsel for Defendants and Appellants:    LEWIS BRISBOIS BISGAARD & SMITH,
                                          Reuben B. Jacobson, Jeffry A. Miller, and
                                          Brittany H. Bartold

                                          BEYERS COSTIN SIMON, Bob Haroche and
                                          Suzanne K. Babb for Defendant and Appellant
                                          Deborah Wagner

Counsel for Plaintiff and Respondent:     LAW OFFICES OF FREEMAN & FREEMAN,
                                          Rebecca J. Freeman, Matthew C. Freeman, and
                                          Molly A. Gilardi




Trial Court:                              Sonoma County Superior Court

Trial Judge:                              Honorable Gary Nadler




                                         26